Annual Report Templeton Global Balanced Fund (formerly, Templeton Income Fund) Your Funds Goal and Main Investments: Templeton Global Balanced Fund seeks both income and capital appreciation. Under normal market conditions, the Fund will invest in a diversified portfolio of debt and equity securities worldwide. The Funds equity component will generally consist of stocks that offer or could offer the opportunity to realize capital appreciation and/or attractive dividend yields. The Funds fixed income component will primarily consist of developed and developing country government and agency bonds and investment-grade and below investment-grade corporate debt securities that offer the opportunity to realize income. We are pleased to bring you Templeton Global Balanced Funds annual report for the fiscal year ended March 31, 2012. Effective July 1, 2011, Templeton Income Fund changed its name to Templeton Global Balanced Fund to better reflect its new investment goal to seek both income and capital appreciation through investment in equity and debt securities. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 28. Annual Report | 3 Performance Overview Templeton Global Balanced Fund  Class A delivered a +1.18% cumulative total return for the 12 months under review. 1 The Fund underperformed global equity and fixed income markets as measured by its benchmark, an equally weighted combination of the MSCI All Country (AC) World Index and the Barclays Capital (BC) Multiverse Index, which posted a +2.85% cumulative total return for the same period. 2 You can find more of the Funds performance data in the Performance Summary beginning on page 13. Economic and Market Overview Global stocks, as measured by the MSCI AC World Index, finished the review period virtually unchanged, a result that belied the considerable volatility experienced during the 12 months under review. Stocks entered the period with solid momentum after swiftly recovering from the effects of natural disasters in the Asia Pacific region and violent unrest in the Arab world. Yet, the global equity rally stalled in the second quarter of 2011 as intensifying fiscal strains in southern Europe and initial policy tightening in many parts of the world marred investor confidence. Sovereign credit issues and economic growth concerns escalated in the summer of 2011, and markets sharply cor- rected amid heightened volatility as the U.S. long-term credit rating was downgraded to AA+ from AAA and many European government bond yields soared to record levels. During such periods of risk aversion, however, yields in the bond markets of the largest developed economies declined as perceived safe haven assets rallied. Economic weakness further pressured stocks and the International Monetary Fund cut its 2012 global growth forecast to 4%, warning of severe repercus- sions if governments did not enact more stimulative policies. Policymakers seemed to take note. In the U.S., the Federal Reserve Board (Fed) increased bond purchases and said it anticipated extraordinarily low interest rates through 2014. European policymakers twice cut interest rates, bolstered their crisis firewall, and injected more than 1 trillion euros (US$1.3 trillion) of liquidity into the banking system via the Long-Term Refinancing Operation (LTRO). Emerging markets also eased policies, as China and India cut reserve 1. Total return was calculated based upon returns for Class A1 (Class A before 7/1//11) shares prior to 7/1/11. 2. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The Funds benchmark is currently weighted 50 % for the MSCI AC World Index and 50 % for the BC Multiverse Index and is rebalanced monthly. For the 12 months ended 3/31/12, the MSCI AC World Index had a -0.19 % total return and the BC Multiverse Index had a +5.28 % total return. The indexes are unmanaged and include reinvest- ment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 4 | Annual Report requirement ratios for commercial banks and Brazil and Russia slashed target interest rates. Such concerted policy support revitalized investor sentiment, and stocks entered 2012 with renewed momentum. The MSCI AC World Index posted its best annual start in more than a decade and investors rotated back into eco- nomically sensitive stocks as signs of a U.S. economic recovery and European financial stabilization supported the broad-based rally. In the U.S., consumer confidence approached its highest level in four years, unemployment hit a three-year low, the embattled housing sector showed signs of stabilization, and growth exceeded many economists estimates. Economic trends diverged else- where; European growth stalled and Chinese growth fell below 9% for the first time in more than two years. Commodity prices mostly declined through the entire 12-month review period as the U.S. dollar strengthened and the out- look for global growth remained mixed. However, corporate earnings continued to beat expectations, further supporting stock market strength, while the rally in defensive assets such as Treasuries, German Bunds and Japanese government bonds waned at period-end as risk appetite returned. Investment Strategy We search for undervalued or out-of-favor debt and equity securities and for equity securities offering current income. When searching for equity securi- ties, we use a bottom-up, value-oriented, long-term approach, focusing on the market price of a security relative to our evaluation of the companys long- term earnings, asset value and cash flow potential, as reflected by various metrics, including the companys price/earnings ratio, price/cash flow ratio, price/book value and discounted cash flow. Because this is a global fund, we analyze global economic trends to identify global macro trends (for example, regions with strong economic growth), and evaluate market inefficiencies to identify investment opportunities stemming from market mispricings. When searching for debt securities, we perform an independent analysis of the securities being considered for the Funds portfolio, rather than relying principally on their ratings assigned by rating agencies. Among factors we consider are a companys experience and managerial strength; responsiveness to changes in interest rates and business conditions; debt maturity schedules and borrowing requirements; a companys changing financial condition and market recognition of the change; and a securitys relative value based on such factors as anticipated cash flow, interest or dividend coverage, asset coverage, and earnings prospects. We may hedge currency exposures, which may include the use of currency forward contracts, depending on valuations. Annual Report | 5 Managers Discussion During the fiscal year under review, Class A shares of the Funds combined equity and fixed income portfolio underperformed the blended benchmark, which is an equally weighted combination of the MSCI AC World Index and the BC Multiverse Index. Although the Funds equity position declined more than the equity benchmark, the Funds fixed income component outperformed the fixed income benchmark, thus limiting losses relative to global equity indexes, in our view affirming the benefit of a dynamic portfolio in times of market turmoil. Equity Equities lacked directional conviction during the year under review, and their performance followed changes in headline sentiment, alternating between peri- ods of stimulus-inspired strength and crisis-weary weakness. Commentators described the resulting market environment in binary risk-on/risk-off terms, as investor sentiment shifted between economically sensitive and defensive sectors, asset classes and regions. Indicative of this tendency, the five top- performing sectors in the MSCI AC World Index in 2011 became the five bottom performers in the first quarter of 2012. As fear led investors to become increasingly short-sighted, security holding periods declined and market fluctu- ations became more pronounced. The lack of a consistent market narrative complicates analysis of Fund performance during the reporting period. At the sector level, for example, overweighted positions in the cyclical consumer discretionary sector and the defensive health care sector each contributed to performance. 3 However, regional returns were more in line with expectations. Underweighted expo- sure to the U.S. and overweighted exposure to Europe constituted the bulk of relative underperformance. For most of the year under review, European stocks consistently underperformed their U.S. counterparts as Europes economic and fiscal conditions deteriorated while U.S. growth prospects improved. Although stock selection in both regions proved favorable and absolute returns from the portfolios European and U.S. holdings were better than the indexs returns during the period, such strength was more than offset by geographic allocations that were out of step with the markets regional bias. Short-term market bias might help explain recent market performance, but it does not weigh heavily in our investment philosophy. As Sir John Templeton once wrote, Too many people focus on outlook and trend, therefore more 3. The consumer discretionary sector comprises auto components; automobiles; distributors; hotels, restaurants and leisure; household durables; media; multiline retail; specialty retail; and textiles, apparel and luxury goods in the SOI. The health care sector comprises health care providers and services, and pharmaceuticals in the SOI. 6 | Annual Report profit is to be made focusing on value. While other investors concerned themselves with recent fiscal events in Europe or the uncertain outlook for global economic growth, we remained focused on finding long-term value at the stock level. European equities traded at significant discounts to their U.S. peers based on forward earnings, offering higher dividend yields while trading at lower price-to book multiples. Although some argue that such discounts were warranted given Europes ongoing sovereign debt crisis and muted near-term growth outlook, keep in mind that, on average, European companies earn roughly half of their revenues abroad, suggesting their businesses are less sensitive to European weakness than one might imagine. Similar considerations of intrinsic value informed the Funds sector weightings. We mentioned our overweighted exposure to the cyclical consumer discretionary and defensive health care sectors. 3 Rather than suggesting a particular viewpoint for these sectors near-term prospects, our allocations resulted from the abundance of value we found among individual stocks. We sometimes use market overreaction to short-term trends as an opportunity to buy what we view as long-term value at a discount. In the consumer discretionary sector, for example, depressed valuations of U.S. cable operators Comcast and Time Warner Cable reflected consensus concerns about weak housing starts, growing industry competition and the threat of cord-cutting from consumers who increasingly are relying on the Internet in lieu of cable for media content. In contrast, we saw in these firms defensible market positions in the worlds richest economy, tremendous free cash flow yields to fund internal growth or shareholder returns, and control of the invaluable Internet access portal, an attractive hedge against the threat of growing online media consumption. Meanwhile, as concerns of prolonged housing sector weakness led investors to shun home improvement retailers such as the U.S.s Home Depot and the U.K.s Kingfisher, we sought to take advantage of low valuations to buy shares of companies proactively updating their business models and targeting higher-growth markets. Each of these companies demonstrated strength in generating solid earnings and cash flow, and investors rewarded them with double-digit gains, contributing to the Funds performance during the period. In the health care sector, pharmaceuticals company valuations reflected well-known concerns about revenue declines stemming from generic competition, unfavorable regulation and diminishing pipeline productivity. However, we observed leading pharmaceuticals firms address these fears head-on by restructuring their research and development processes and diversifying away from patent dependent products. In our view, recent valuations failed to reflect the fundamental strength, global growth opportunities and generous shareholder policies of some of the industrys most innovative pharmaceuticals firms. The Funds positions in major drugmakers Sanofi (France), Merck (U.S.) and Annual Report | 7 GlaxoSmithKline (U.K.) as well as Swiss biopharmaceutical manufacturer Roche Holding, all contributed to outperformance. Shares of U.S. health care firm Abbot Laboratories outperformed those of peers and surged to their highest ever level as the company grew earnings, cut costs, enhanced buybacks, and announced a plan to separate its pharmaceuticals and medical devices businesses. While the markets defensive posture during much of the period aided health care sector returns, sustained low valuations and company-specific innovations supported our positive view of the longer term prospects for our select sector holdings. The telecommunication services sector also offered investors exposure to global growth and strong opportunities for income, with an average dividend yield greater than 5%. 4 However, investors were slow to reward telecommunications companies for these attributes during the period. Unlike European pharmaceuticals companies, whose positive performance reflected their potential to benefit from global growth, the perception of domestic-market sensitivity pressured the Funds European telecommunications holdings. Despite this perception, Telefonica and France Telecom, the Funds two most significant sector laggards, have each posted double-digit international sales growth in the past two years and now derive the majority of group revenues from abroad. Investors are being paid dividends in excess of 12% if they hold their shares while these firms optimize domestic operations and enhance profitability in attractive new markets. While most investors worry about anemic revenue growth and increasing regulatory interference, the industry remains highly profitable and cash generative, owing somewhat to concessions from regulators, who allow higher returns in recognition of the pace of technological change and consequent need for high levels of investment in the sector. These factors led telecommunications companies to offer investors a combination of long-term growth and income opportunities not readily available elsewhere. The market also punished financials for their exposure to Europes challenging economic environment. 5 Although we remained underweighted in European financials, our select holdings detracted considerably from performance. Italian lender Unicredit and Dutch financial services conglomerate ING Groep were the poorest performers, but we remain positive toward both companies. Unicredit faltered as Italian sovereign bond yields soared and the company announced an ill-timed rights issue. Investors remained pessimistic about 4. The telecommunication services sector comprises diversified telecommunication services and wireless telecommunication services in the SOI. 5. The financials sector comprises capital markets, commercial banks, consumer finance, diversified financial services, insurance, and real estate management and development in the SOI. 8 | Annual Report Unicredit, and as a result, it traded at approximately 0.2 times book value during the period, compared to a long-term sector average of 1.7 times. In our view, such valuations fail to reflect progress the company has made in reducing reliance on wholesale funding, restructuring its domestic business and expanding into underpenetrated central and eastern European markets. Meanwhile, ING shares declined due to concerns about the pace of its government-mandated restructuring program. However, we believe the company could repay the final tranche of its bailout loan earlier than expected, potentially reemerging as a well-run Dutch bank earning double-digit returns on equity with limited exposure to fee and trading income and the likelihood of resuming dividends. While our financials sector exposure remains cautiously underweighted at period-end, select bargain opportunities have emerged among oversold European banks and, to an even greater extent, well-capitalized lenders serving consumers in higher-growth regions. Among other sectors, our underweighted position in the materials sector contributed to relative performance, while underweighting in consumer staples detracted. 6 We have largely avoided metals and mining firms in recent years, as such companies have been trading at historically high valuations. Adherence to our value strategy was rewarded during the review period, as commodity prices declined amid an uncertain global growth outlook. Regarding consumer staples, we believe valuations have not fully reflected the margin pressures facing firms in the sector as input costs rise and private label competition increases. However, during a period of market volatility, investors focused on the sectors defensive characteristics, pressuring our underweighted position. Over our long-term investment horizon, such near-term swings in sector performance tend to offset one another, and stock selection becomes most critical to portfolio performance. We continued to find compelling value propositions across a range of sectors and geographies, contributing to our decision to increase the Funds equity/fixed income allocation from approximately 60/40 to approximately 65/35 during the period. While we remain sanguine on the long-term prospects of our select equity holdings, we do not expect a smooth road ahead. Recent economic trends have begun to reflect divergent recovery scenarios consistent with the timing and severity of the global financial crisiss impact on each respective region. The U.S. fell hardest first and is now tentatively recovering, while the crisis hit Europe later and the region remains mired 6. The materials sector comprises chemicals, construction materials, containers and packaging, metals and mining, and paper and forest products in the SOI. The consumer staples sector comprises food and staples retailing, food products and household products in the SOI. Annual Report | 9 in its complications. China, meanwhile, largely avoided the immediate fallout through unprecedented stimulus but now faces the task of rebalancing its unsustainable growth profile while averting a domestic crisis. Investors should not expect these policy challenges to all be smoothly, or even successfully, resolved. However, analysis of the companies operating in these various environments highlights security-level opportunities that exist independent of economic trends. Over the long term, we believe the ability of a company to grow earnings, manage working capital and generate cash flow for dividends and buybacks is a more significant driver of total returns than the current economic growth rate of its domestic market. Templetons fundamental approach has identified many such attractively positioned companies in markets around the world, and our time-tested valuation discipline should help the Fund navigate the challenges and opportunities of an uncertain future. Fixed Income During the period under review, we maintained the portfolios defensive duration positioning as policymakers in the G-3 (U.S., eurozone and Japan), the U.K. and Switzerland continued to pursue historically accommodative monetary policies. With interest rates in the U.S. and Japan at historically low levels, central banks supplying significant liquidity to the financial sector and fiscal deficits that drove record funding needs, we saw what we viewed as limited value in government bond markets in these countries. Our underweighted duration exposure in the U.S. and Japan, however, detracted from performance relative to the benchmark as yields did not increase significantly during the review period. The Fund maintained little duration exposure in emerging markets, except in select countries where rates were relatively high. As Indonesias central bank lowered its policy rate over the period, the decline of long-term bond yields and the correspondingly high returns generated by our positions there contributed to relative performance. The Funds diversified currency exposure detracted from relative performance. As part of its investment strategy, the Fund used currency forward contracts to limit or add exposure to various currencies. Despite relatively slow growth in the U.S., the U.S. dollar was broadly stronger and gained 10 | Annual Report 3.11% over the period versus its major trading partners. 7 Dollar strength was particularly pronounced in the second half of 2011 as market risk aver- sion contributed to the depreciation of several Latin American currencies against the U.S. dollar. As risk aversion subsided toward the end of the Funds fiscal year, several Latin American currencies regained some of their losses. Currency exposures in the region were largely neutral with respect to performance overall. Overall, our exposure to Asian currencies detracted from performance. Our large net-negative exposure to the Japanese yen against the U.S. dollar, achieved via currency forward contracts, detracted from performance as the yen appreci- ated against the dollar during the period. Elsewhere in the region, the South Korean won, Malaysian ringgit and Indonesian rupiah each depreciated against the U.S. dollar, while the Philippine peso appreciated. The euro depreciated against the U.S. dollar over the period, and our under- weighted position in this currency contributed significantly to performance relative to the fixed income benchmark. However, this effect was partially offset by positions in peripheral European currencies, which depreciated against the U.S. dollar. In addition to purchasing global government bonds, the Fund also invested in the credit sector. As an asset class, such investments may compensate for greater credit risk by offering higher yields relative to U.S. Treasury and European benchmark bonds. Relative to the benchmark BC Multiverse Index, the Funds overall credit positioning during the period detracted from relative performance. Specifically, the Funds overweighted sovereign credit position was a detractor as risk aversion in the second half of 2011 led spreads to widen between yields on subinvestment-grade sovereign credits and their underlying risk-free assets, such as U.S. Treasuries. 7. Source: Federal Reserve H.10 Report. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2012, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources consid- ered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you under- stand our investment management philosophy. 12 | Annual Report Performance Summary as of 3/31/12 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Annual Report | 13 Performance Summary (continued) Performance 1 Cumulative total retur n excludes sales charges. Aggregate a n d average a nn ual total retur n s a n d value of $10,000 i n vest- me n t i n clude curre n t maximum sales charges. Class A: 5.75% maximum i n itial sales charge; Class A1: 4.25% maximum i n itial sales charge; Class C/C1: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. 14 | Annual Report Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tractually agreed to waive or assume certai n expe n ses so that commo n expe n ses (excludi n g Rule 12b-1 fees a n d acquired fu n d fees a n d expe n ses) for each class of the Fu n d do n ot exceed 0.95% (other tha n certai n n o n routi n e expe n ses) u n til 7/31/13. Annual Report | 15 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 16 | Annual Report Annual Report | 17 18 | Annual Report Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. The risks of investing in foreign debt and equity securities include currency fluc- tuations and political and economic uncertainty. Investments in developing markets involve heightened risks related to the same factors, in addition to those associated with their relatively small size and lesser liquidity. The Funds investment in derivative securities, such as financial futures and option contracts, and the Funds use of foreign currency techniques involve special risks as such may not achieve the anticipated benefits and/or may result in losses to the Fund. The risks associated with higher yielding, lower rated debt securities include higher risk of default and loss of principal. Interest rate movements will affect the Funds share price and yield. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sector, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Changes in the financial strength of a bond issuer or in a bonds credit rating may affect its value. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. If the manager and administrator had not waived fees, the Funds distribution rates and total returns would have been lower, and yields for the period would have been 2.36
